



Exhibit 10.1
Name:
 
Number of Shares of Restricted Stock:
 
Date of Grant:
 





SURGERY PARTNERS, INC.
2015 OMNIBUS INCENTIVE PLAN


NON-EMPLOYEE DIRECTOR
RESTRICTED STOCK AWARD AGREEMENT


This agreement (the “Agreement”) evidences a grant of Restricted Stock by
Surgery Partners, Inc. (the “Company”) to the undersigned (the “Grantee”),
pursuant to and subject to the terms of the Surgery Partners, Inc. 2015 Omnibus
Incentive Plan (as amended from time to time, the “Plan”).
1.Grant of Restricted Stock. The Company grants to the Grantee on the date set
forth above (the “Date of Grant”) the number of shares of Restricted Stock of
the Company set forth above (the “Shares”), in each case subject to adjustment
pursuant to Section 7 of the Plan in respect of transactions occurring after the
date hereof.
2.Meaning of Certain Terms. Except as otherwise defined herein, all capitalized
terms used herein have the same meaning as in the Plan.
3.Nontransferability of Shares. The Shares acquired by the Grantee pursuant to
this Award shall not be sold, transferred, pledged, assigned or otherwise
encumbered or disposed of except as provided below and in the Plan.
4.Vesting; Treatment of the Award upon Cessation of Board Service.
(a)Vesting. Unless earlier terminated, expired or forfeited, the Award shall
vest on the first anniversary of the Date of Grant (the “Vesting Date”),
provided the Grantee has remained in continuous service as a Director (or other
service provider to the Company) from the Date of Grant until such Vesting Date.
(b)Treatment of the Award upon Cessation of Board Service. If the Grantee’s
service as a Director (or other service provider to the Company) ceases, the
Award, to the extent not already vested will be immediately forfeited.
5.Dividends, etc. The Grantee shall be entitled to receive any and all dividends
or other distributions paid with respect to those Shares of which the Grantee is
the record owner on the record date for such dividend or other distribution;
provided, however, that any property or cash (including, without limitation, any
regular cash dividends) distributed with respect to a Share (the “associated
share”) acquired hereunder, including without limitation a distribution of Stock
by reason of a stock dividend, stock split or otherwise, or a distribution of
other securities with respect to an associated share, shall be subject to the
restrictions of this Agreement in the same manner and for so long as the
associated share remains subject to such restrictions, and shall be promptly
forfeited if and when the associated share is so forfeited; and further
provided, that the Administrator may require that any cash distribution with
respect to the Shares be placed in escrow or otherwise made subject to such
restrictions as the Administrator deems appropriate to carry out the intent of
the Plan. Any cash amounts that would otherwise have been paid with respect to
an associated share shall be accumulated and paid to the Grantee, without
interest, only upon, or within thirty (30) days following, the Vesting Date and
any other property distributable with respect to such associated share shall
also vest on the Vesting Date. References in this Agreement to the Shares shall
refer, mutatis mutandis, to any such restricted rights to cash or restricted
property described in this Section 5.
6.Forfeiture Risk; Recovery of Compensation.
(a)This Award is subject to Section 6(a)(5) of the Plan. By accepting the Award,
the Grantee expressly acknowledges and agrees that in addition to the vesting
and forfeiture provisions set forth in Section 4 above, the Award (whether or
not vested) is subject to forfeiture, and the Grantee and any permitted
transferee will be obligated to return to the Company the value received with
respect to the Award (including any gain realized on a subsequent sale or
disposition of Shares) (i) upon or in connection with a breach by the Grantee of
a non-competition, non-solicitation, confidentiality or similar covenant or
agreement with the Company or its subsidiaries, (ii) in accordance with any
clawback or similar policy maintained by the Company, as such policy may be
amended and in effect from time to time, or (iii) as otherwise required by law
or applicable stock exchange listing standards, including, without limitation,
the Dodd-Frank Wall Street Reform and Consumer Protection Act.
(b)The Grantee hereby (i) appoints the Company as the attorney-in-fact of the
undersigned to take such actions as may be necessary or appropriate to
effectuate a transfer of the record ownership of any Shares that are unvested
and forfeited hereunder, (ii) agrees to deliver to the Company, as a
precondition to the issuance of any certificate or certificates with respect to
unvested Shares hereunder, one or more stock powers, endorsed in blank, with
respect to such Shares, and (iii) agrees





--------------------------------------------------------------------------------





to sign such other powers and take such other actions as the Company may
reasonably request to accomplish the transfer or forfeiture of any unvested
Shares that are forfeited hereunder.
7.Retention of Certificates. Any certificates representing unvested Shares shall
be held by the Company. If unvested Shares are held in book entry form, the
undersigned agrees that the Company may give stop transfer instructions to the
depository to ensure compliance with the provisions hereof.
8.Legends, Etc. Any certificates representing unvested Shares will bear such
legends as determined by the Company that discloses the restrictions on
transferability imposed on such Shares as a result of this Award and the Plan.
As soon as practicable following the vesting of any such Shares the Company
shall cause a certificate or certificates covering such Shares, without the
aforesaid legend, to be issued and delivered to the undersigned. If any Shares
are held in book-entry form, the Company may take such steps as it deems
necessary or appropriate to record and manifest the restrictions applicable to
such Shares.
9.Certain Tax Matters.
(a)The Grantee has been advised to confer promptly with a professional tax
advisor to consider whether the Grantee should make a so-called “83(b) election”
with respect to the Shares. Any such election, to be effective, must be made in
accordance with applicable regulations and within thirty (30) days following the
date this Award is granted and the Grantee must provide the Company with a copy
of the 83(b) election prior to filing. The Company has made no recommendation to
the Grantee with respect to the advisability of making such an election.
(b)The Grantee shall be responsible for satisfying and paying all taxes arising
from or due in connection with this Award and/or the vesting of Shares
hereunder. The Company shall have no liability or obligation relating to the
foregoing.
10.Effect on Service. The grant of the Shares will not give the Grantee any
right to continue as a Director of, or other service provider to, the Company or
any of its Affiliates, or affect the right of the Company’s shareholders to take
any action permitted by law in respect of the removal of such Grantee as a
Director at any time, or affect any right of such Grantee to resign from service
at any time.
11.Governing Law. This Agreement and all claims or disputes arising out of or
based upon this Agreement or relating to the subject matter hereof will be
governed by and construed in accordance with the domestic substantive laws of
the State of Tennessee without giving effect to any choice or conflict of laws
provision or rule that would cause the application of the domestic substantive
laws of any other jurisdiction.
12.Provisions of the Plan. This Agreement is subject in its entirety to the
provisions of the Plan, which are incorporated herein by reference. A copy of
the Plan as in effect on the Date of Grant has been furnished or made available
to the Grantee. By accepting this Agreement, the Grantee agrees to be bound by
the terms of the Plan and this Agreement. In the event of any conflict between
the terms of this Agreement and the Plan, the terms of the Plan shall control.
13.Acknowledgements. The Grantee acknowledges and agrees that (i) this Agreement
may be executed in two or more counterparts, each of which shall be an original
and all of which together shall constitute one and the same instrument, (ii)
this Agreement may be executed and exchanged using facsimile, portable document
format (PDF) or electronic signature, which, in each case, shall constitute an
original signature for all purposes hereunder and (iii) such signature by the
Company will be binding against the Company and will create a legally binding
agreement when this Agreement is countersigned by the Grantee.


[The remainder of this page is intentionally left blank]





--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer.




SURGERY PARTNERS, INC.








By:___________________________
Name:     
Title:    




Dated:


Acknowledged and Agreed:






___________________________






    




 







